Citation Nr: 9903188	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-45 493 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, 
Georgia


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's unauthorized private hospitalization at Redmond 
Regional Medical Center in Rome, Georgia, for the period of 
December 1, 1995 to December 7, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945 and from April 1946 to October 1946.

This case comes the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 determination by the Medical 
Administrative Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) in Decatur, Georgia.


FINDINGS OF FACT

1.  From December 1 to December 7, 1995, the veteran received 
private medical treatment for coronary atherosclerotic heart 
disease.  

2.  Payment or reimbursement of the costs of medical services 
rendered by Redmond Regional Medical Center (RRMC) from 
December 1 to December 7, 1995, was not authorized by the VA 
and was disapproved by the VA in December 1995.  

3.  At the time of the veteran's hospitalization and 
treatment, she was not service-connected for any disability, 
rated permanently and totally disabled due to service-
connected disability, or participating in a course of 
vocational rehabilitation under the auspices of the VA. 



CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran from 
December 1, 1995 to December 7, 1995, as an inpatient at 
Redmond Regional Medical Center in Rome, Georgia.  38 
U.S.C.A. §§  1703, 1710, 1728 (West 1991 & Supp 1997); 38 
C.F.R. §§ 17.52, 17.120 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the pertinent regulation sections 
pertinent to this case were renumbered in 1996, i.e., 38 
C.F.R.§ 17.80 set forth in the November 1996 statement of the 
case is now numbered 38 C.F.R. § 17.120.  No substantive 
changes were made in the regulations at the time of the 
renumbering.  Accordingly, the Board concludes that remanding 
simply to issue a new statement of the case because the 
November 1996 statement of the case did provide due process 
of law by informing the veteran of the substance of the 
relevant regulations.  VA O.G.C. Prec. Op. 11-97 (Mar. 25, 
1997); Sabonis v. Brown, 6 Vet.App. 426, 430 (1996) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Pursuant to 38 U.S.C. § 1703(a), when VA facilities are not 
able to provide "economical" hospital care or medical 
service, the Secretary "may" contract with non-VA 
facilities for such care and services, either on a group or 
an individual basis.  38 U.S.C. § 1703(a)(1991 & Supp. 1997); 
38 C.F.R. § 17.52(1998). 38 C.F.R. § 17.52(a)(4) specifically 
provides that care will only be authorized, either under 
contract or individual authorization, for hospital care for 
women veterans. However, VA authorization for such care must 
be obtained in advance.  See 38 U.S.C.A. §§ 1703, 1710; 38 
C.F.R. §§ 17.52, 17.54 (1998). authorization 
if an application, whether formal or informal, by telephone, 
telegraph, or other communication, made by the veteran (or by 
others on the veteran's behalf) is dispatched to VA within 72 
hours after the hours of admission.  38 C.F.R. § 17.54.

While it is clear that the veteran is a female, there is no 
indication that prior authorization was obtained, as defined 
by the applicable VA law and regulations for her treatment at 
RRMC.  See Smith (Thomas) v. Derwinski, 2 Vet.App. 378 
(1992).  As such, any payment or reimbursement of private 
medical expenses based on a theory of authorization must be 
denied.

The Board has also considered other possible bases under 
which the veteran may be entitled to reimbursement or payment 
for the unauthorized medical expenses in question.  The 
provisions which allow for reimbursement for expenses not 
previously authorized permit reimbursement only under the 
following circumstances:  (a) treatment was for  (1) an 
adjudicated service-connected disability; (2) a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
any disability of a veteran who is permanently and totally 
disabled as a result of a service-connected disability; or 
(4) a veteran who is participating in a vocational 
rehabilitation program; (b) such treatment was rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health;  and (c) VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The 
Court has observed that given the use of Congress of the 
conjunctive "and" in the statute all three statutory 
requirements would have to be met before reimbursement could 
be authorized.  Malone v. Gober, 10 Vet.App. 539, 547 (1997). 

There is no evidence that at the time of the veteran's 
treatment, she was service- connected for any disability, was 
permanently and totally disabled as a result of a service-
connected disability, or was participating in a vocational 
rehabilitation program.   

Private medical records show that the veteran was admitted to 
RRMC on December 1, 1995, subsequent to November 28, 1995 
abnormal thallium scan and outpatient heart catheterization 
indicating 98 percent blockage of the distal right coronary 
artery.  During the course of the hospitalization, the 
veteran underwent intravenous heparin therapy and a 
percutaneous transluminal coronary angioplasty of the distal 
right coronary artery with a repeat percutaneous transluminal 
coronary angioplasty of a thrombus following the onset of 
subcutaneous chest pain.  Her condition on discharge was 
excellent.  A Physician Abstract from RRMC, dated December 8, 
1995, indicates that the veteran's admission type was "L 
Elective."

A VAMC Report of Contract Hospitalization form indicates that 
a representative from RRMC contacted the VAMC in the 
afternoon of December 5, 1995 to report the veteran's 
hospitalization.  A VA physician, the Associate Chief of 
Staff for Ambulatory Care, determined that the veteran was 
not service-connected, that veteran's hospitalization was non 
emergent and that VA medical facilities were not available at 
the time of the veteran's hospitalization.  The VA physician 
disapproved the claim.  Subsequently, the same VA physician, 
upon reviewing the hospital discharge summary, determined 
that the veteran was not treated: for a service-connected 
disability, for non service-connected disability aggravating 
a service-connected disability, or for a disability of a 
veteran who is permanent and total disabled.  The VA 
physician also found that a medical emergency existed and 
that VA facilities were available.    

The veteran contends that emergent conditions required that 
she seek care at a private facility, as the nearest VA 
facility is over 100 miles away.  While this may be true, 
consideration of the emergent nature of the circumstances and 
the availability of a VA facility are not undertaken under 
§ 17.120 unless the veteran is found to have satisfied the 
requirements of § 17.120(a).  As there is no evidence to show 
that that veteran meets any of these criteria, the claim for 
payment or reimbursement of expenses in association with her 
private hospitalization from December 1 to December 7, 1995, 
is denied.  


ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the veteran's 
hospitalization at Redmond Regional Medical Center, Rome, 
Georgia, from December 1, 1995 to December 7, 1995, is 
denied.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

